 Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 1 of 14 PageID: 1




Eric I. Abraham, Esq.
HILL WALLACK LLP
21 Roszel Road
Princeton, New Jersey 08543
(609) 924-0808

OF COUNSEL:

Daryl L. Wiesen, Esq.
John T. Bennett, Esq.
Samuel Sherry, Esq.
GOODWIN PROCTOR LLP
100 Northern Avenue
Boston, Massachusetts
(617) 570-8246

Attorneys for Plaintiffs, Fresenius Kabi USA, LLC and
Fresenius Kabi Deutschland GMBH


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



FRESENIUS KABI USA, LLC                              )
and FRESENIUS KABI DEUTSCHLAND GMBH                  )
                                                     )
                         Plaintiffs,                 )
                                                     )
        v.
                                                     )        Civil Action No. _________
WOCKHARDT USA LLC, WOCKHARDT BIO                     )
AG, and WOCKHARDT LIMITED                            )
                                                     )
                         Defendants.                 )
                                                     )
                                                     )

                                        COMPLAINT

        Fresenius Kabi USA, LLC and Fresenius Kabi Deutschland GmbH (collectively,

“Fresenius” or “Plaintiffs”) bring this action for patent infringement against Wockhardt USA

LLC, Wockhardt Bio AG, and Wockhardt Limited (collectively, “Wockhardt” or “Defendants”).



ACTIVE/101482095.1
  Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 2 of 14 PageID: 2



                                    NATURE OF THE ACTION

        1.       This is an action by Fresenius against Defendants for infringement of United States

Patent No. 8,118,802 (“the ‘802 Patent” or “the Patent-in-Suit”). This action arises out of

Defendants’ filing, individually and/or in concert, of an Abbreviated New Drug Application

(“ANDA”) seeking approval by the United States Food and Drug Administration (“FDA”) to sell

a generic version of Fresenius’s ropivacaine hydrochloride injection product, Naropin®, prior to

the expiration of the Patent-in-Suit.

                                           THE PARTIES

 Plaintiffs

        2.       Fresenius Kabi USA, LLC is a Delaware limited liability company with its

principal place of business at Three Corporate Drive, Lake Zurich, Illinois 60047.

        3.       Fresenius Kabi Deutschland GmbH is a limited liability company organized and

existing under the laws of Germany with a principal place of business at Else-Krӧner-Straβe 1,

61352 Bad Homburg, Germany.

 Defendants

        4.       Upon information and belief, Defendant Wockhardt USA LLC limited liability

company is organized and existing under the laws of New Jersey, with its corporate offices and a

principal place of business at 20 Waterview Blvd., 3rd Floor Parsippany, NJ 07054.

        5.       Upon information and belief, Wockhardt USA LLC is a pharmaceutical company

that, either by itself or through subsidiaries and/or partners, develops, manufactures, markets

and/or distributes generic pharmaceutical products around the world, including in this Judicial

District.




                                                  2
 ACTIVE/101482095.1
  Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 3 of 14 PageID: 3



        6.       Upon information and belief, Defendant Wockhardt Bio AG is a corporation

organized and existing under the laws of Switzerland, with its principal place of business at

Grafenauweg 6, 6300 Zug, Switzerland.

        7.       Upon information and belief, Wockhardt Bio AG is a pharmaceutical company

that, either by itself or through subsidiaries and/or partners, develops, manufactures, markets

and/or distributes generic pharmaceutical products around the world, including in this Judicial

District.

        8.       Upon information and belief, Defendant Wockhardt Limited is a corporation

organized and existing under the laws of India, with its principal place of business at Wockhardt

Towers, Bandra-Kurla Complex, Bandra East, Mumbai 400 051, India.

        9.       Upon information and belief, Wockhardt Limited is a pharmaceutical company

that, either by itself or through subsidiaries and/or partners, develops, manufactures, markets

and/or distributes generic pharmaceutical products around the world, including in this Judicial

District.

        10.      Upon information and belief, Wockhardt USA LLC is a wholly owned subsidiary

of Wockhardt Bio AG.

        11.      Upon information and belief, Wockhardt USA LLC and Wockhardt Bio AG are

both wholly owned subsidiaries of Wockhardt Limited.

                                   JURISDICTION AND VENUE

 Subject Matter Jurisdiction

        12.      This action for patent infringement arises under 35 U.S.C. § 271.

        13.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.



                                                    3
 ACTIVE/101482095.1
  Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 4 of 14 PageID: 4



Personal Jurisdiction Over Defendant

          14.   This Court has personal jurisdiction over Defendants because, inter alia, they have

maintained continuous and systematic contacts with the State of New Jersey.

          15.   This Court also has personal jurisdiction over Defendants because, inter alia, they

have committed, or aided, abetted, contributed to, or participated in the commission of, tortious

conduct which will lead to foreseeable harm and injury to Fresenius in the State of New Jersey,

and by doing so, Defendants have purposefully directed their activities at the residents of this

forum.

          16.   Upon information and belief, this Court has personal jurisdiction over Defendant

Wockhardt USA LLC because it is incorporated and has its principal place of business in New

Jersey.

          17.   Upon information and belief, this Court has personal jurisdiction over Defendant

Wockhardt Bio AG because its U.S. agent of service, Wockhardt USA LLC, is located and

incorporated in New Jersey.

          18.   Upon information and belief, Defendants have previously availed themselves of

this Judicial District by not contesting personal jurisdiction in at least the following actions: Jazz

Pharm., Inc. et al. v. Wockhardt Bio AG et al., Civil Action No. 16-cv-00099-ES-JAD (D.N.J.

filed Jan. 7, 2016); BTG Int’l Ltd. et al. v. Actavis Labs. FL, Inc. et al., Civil Action No. 15-cv-

05909-KM-JBC (D.N.J. filed July 31, 2015); and Jazz Pharm., Inc. et al. v. Wockhardt Bio AG et

al., Civil Action No. 15-cv-05619-ES-JAD (D.N.J. filed Jul. 17, 2015).

          19.   Upon information and belief, Defendants have engaged in continuous and

systematic contacts with the State of New Jersey and/or purposefully have availed themselves of

this forum by, inter alia, individually and/or in concert, making, marketing, shipping, using,



                                                   4
ACTIVE/101482095.1
  Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 5 of 14 PageID: 5



offering to sell or selling Wockhardt pharmaceutical products in this Judicial District, and

deriving substantial revenue from such activities.

          20.   Upon information and belief, Defendants have engaged in and maintained

systematic and continuous business contacts within the State of New Jersey, and have

purposefully availed themselves of the benefits and protections of the laws of New Jersey,

rendering them at home in New Jersey.

          21.   Upon information and belief, Defendants operate as a single vertically-integrated

business with respect to the regulatory approval, manufacturing, marketing, sale, and distribution

of pharmaceutical products throughout the United States including in this judicial district.

          22.   Upon information and belief, Defendants, individually and/or in concert, have

committed, or aided, abetted, contributed to and/or participated in the commission of the tortious

action of patent infringement that has led to foreseeable harm and injury to Fresenius, which

manufactures Naropin® for sale and use throughout the United States, including the State of New

Jersey.

          23.   Upon information and belief, Wockhardt Bio AG has applied for FDA approval to

market and sell a generic version of Naropin® throughout the United States, including in New

Jersey.

          24.   Wockhardt sent a letter dated October 4, 2019 (the “Notice Letter”) to Fresenius

Kabi USA, LLC stating that Wockhardt Bio AG had filed ANDA No. 206320 seeking FDA

approval to market a generic Naropin® product prior to the expiration of the Patents-in-Suit. The

Notice Letter was signed by Serge Ilin-Schneider, general counsel to Wockhardt USA, LLC.

          25.   Upon information and belief, Defendants acted in concert to prepare and submit

ANDA No. 206320.



                                                  5
ACTIVE/101482095.1
  Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 6 of 14 PageID: 6



        26.      Upon information and belief, Defendants, individually and/or in concert, will

market, sell, and offer for sale Wockhardt’s proposed generic version of Naropin® in the State of

New Jersey following FDA approval of that product.

        27.      Upon information and belief, as a result of Defendants’ marketing, selling, or

offering for sale of Wockhardt’s generic version of Naropin® in the State of New Jersey,

Fresenius will lose sales of Naropin® and be injured in the State of New Jersey.

        28.      Upon information and belief, Defendants’ systematic and continuous business

contacts within New Jersey render them at home in New Jersey.

        29.      Upon information and belief, this Court has personal jurisdiction over Defendants

for the reasons stated herein, including, inter alia, Defendants’ activities in the forum, activities

directed at the forum, and significant contacts with the forum, all of which render Defendants at

home in the forum.

        30.      In the alternative, Defendants Wockhardt Bio AG and Wockhardt Limited are

subject to personal jurisdiction in this forum under Fed. R. Civ. P. 4(k)(2).

 Venue

        31.      Venue is proper in this district under 28 U.S.C. § 1391 and 1400(b). In re HTC

Corp., 889 F.3d 1349, 1354 (Fed. Cir. 2018).

        32.      Upon information and belief, Defendants have a regular and establish place of

business in this Judicial District and have committed and/or will commit acts of infringement in

this Judicial District.

        33.      Upon information and belief, Defendants have previously not contested venue in

this Judicial District in at least the following actions: Jazz Pharm., Inc. et al. v. Wockhardt Bio

AG et al., Civil Action No. 16-cv-00099-ES-JAD (D.N.J. filed Jan. 7, 2016); BTG Int’l Ltd. et al.

v. Actavis Labs. FL, Inc. et al., Civil Action No. 15-cv-05909-KM-JBC (D.N.J. filed July 31,
                                                   6
 ACTIVE/101482095.1
  Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 7 of 14 PageID: 7



2015); and Jazz Pharm., Inc. et al. v. Wockhardt Bio AG et al., Civil Action No. 15-cv-05619-ES-

JAD (D.N.J. filed Jul. 17, 2015).

        34.      Defendant Wockhardt USA LLC has a regular and established place of business in

this Judicial District at least because, upon information and belief, it: (1) is incorporated in the

State of New Jersey; (2) has a principal place of business in New Jersey; (3) has acted in concert

with Wockhardt Bio AG and Wockhardt Limited to seek approval from the FDA to market and

sell a proposed generic Naropin® in this Judicial District; (4) conducts business in this Judicial

District; and (5) has engaged in regular and established business contacts with New Jersey by,

individually and/or in concert, marketing, making, shipping, using, offering to sell, or selling, or

causing others to market, make, ship, use, offer to sell, or sell Wockhardt products in this Judicial

District, and deriving substantial revenue from such activities.

        35.      Defendant Wockhardt Bio AG has a regular and established place of business in

this Judicial District at least because, upon information and belief, it: (1) has sought approval

from the FDA to market and sell its proposed generic Naropin® in this Judicial District;

(2) conducts business, individually and/or in concert with its U.S. agent of service, which is

located and incorporated in New Jersey, in this Judicial District; (3) has engaged in regular and

established business contacts with New Jersey by, inter alia, marketing, making, shipping, using,

offering to sell or selling Wockhardt products in this Judicial District, and deriving substantial

revenue from such activities.

        36.      Defendant Wockhardt Limited has a regular and established place of business in

this Judicial District at least because, upon information and belief, it: (1) conducts business,

individually and/or in concert with its U.S. subsidiary, which is located and incorporated in New

Jersey, in this Judicial District; and (2) has engaged in regular and established business contacts



                                                    7
 ACTIVE/101482095.1
  Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 8 of 14 PageID: 8



with New Jersey by, inter alia, marketing, making, shipping, using, offering to sell or selling

Wockhardt products in this Judicial District, and deriving substantial revenue from such activities.

                                          BACKGROUND

The Patents-in-Suit

       37.      The ‘802 Patent, entitled “Connector for packaging containing medical fluids and

packaging for medical fluids,” was duly and lawfully issued on February 21, 2012 to inventors

Torsten Brandenburger and Ismael Rahimy. The named inventors assigned the ‘802 Patent to

Fresenius Kabi Deutschland GmbH. The ‘802 Patent is listed in the Orange Book with respect to

Naropin®. The ‘802 Patent will expire on May 18, 2023. A true and accurate copy of the ‘802

Patent is attached hereto as Exhibit A.

The Naropin® Drug Product

       38.      Fresenius Kabi USA, LLC currently sells, promotes, distributes, and markets

Naropin® in the United States.

       39.      Fresenius Kabi USA, LLC holds an approved New Drug Application (“NDA”) No.

20553 under Section 505(b) of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 355(a) in

connection with Naropin®.

Defendant’s ANDA

       40.      Wockhardt Bio AG filed with the FDA an ANDA under 21 U.S.C. § 355(j)

seeking approval to manufacture, use, offer for sale, sell in and import into the United States a

ropivacaine hydrochloride injection product that Wockhardt asserts is a generic copy of Naropin®

(“Defendants’ generic Naropin® product”) prior to the expiration of the Patents-in-Suit.

       41.      The FDA assigned Wockhardt’s ANDA number 206320.

       42.      Wockhardt filed with the FDA, pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), a

certification alleging that the claims of the Patents-In-Suit are invalid, unenforceable and/or

                                                  8
ACTIVE/101482095.1
  Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 9 of 14 PageID: 9



would not be infringed by the manufacture, use, importation, sale or offer for sale of Wockhardt’s

generic Naropin® product (“Wockhardt’s Paragraph IV Certification”). Wockhardt notified

Fresenius of this certification in a letter dated October 4, 2019 sent by Certified Mail.

         43.    A document entitled “Detailed Statement of the Factual and Legal Bases of

Wockhardt’s Opinion that the ’787 Patent, ’7802 Patent, ’8802 Patent and the 915 Patent is

Invalid, Unenforceable and/or Not Infringed” (“Detailed Statement”) was attached to

Wockhardt’s Paragraph IV Certification. The Detailed Statement provided only a cursory two-

sentence description of Defendant’s generic Naropin® product that was not supported with any

technical documentation. The Detailed Statement also states that “[a]dditional details of

Wockhardt’s ANDA product and/or the process by which Wockhardt’s ANDA product is made

may be made available pursuant to the terms of the Offer for Confidential Access.”

         44.    In the Notice Letter, Wockhardt offered Fresenius confidential access to ANDA

No. 206320 on terms and conditions set forth in an attached “Offer of Confidential Access to

Application” (“OCA”). The OCA provided by Wockhardt contained various terms and

conditions, several of which went above and beyond protections typically afforded in a protective

order.

         45.    On October 18, 2019, Fresenius provided Wockhardt with a revised draft of the

OCA. Over two weeks later on November 5, 2019, Wockhardt provided Fresenius with counter-

revisions to the OCA, and indicated that it would produce the document referenced in the OCA

“promptly” after execution of the OCA. A final OCA was signed on November 7, 2019.

Fresenius requested production of the relevant documents on November 7, 2019, and again, on

November 11, 2019.




                                                   9
ACTIVE/101482095.1
Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 10 of 14 PageID: 10



       46.      On November 12, 2019, Wockhardt indicated to Fresenius that it was still

gathering the relevant documents and would produce them to Fresenius as soon as it is able.

       47.      As of the filing of this Complaint, Fresenius has still not received the documents

Wockhardt agreed to produce under the executed OCA.

       48.      Given the 45-day statutory deadline to file suit set forth in 21 U.S.C.

§ 355(j)(5)(B)(iii) and the limited information provided by Wockhardt to date, Fresenius turns to

the judicial process and the aid of discovery to obtain, under appropriate judicial safeguards, such

information as is required to further confirm their allegations of infringement and to present to the

Court evidence that Defendants’ generic Naropin® product falls within the scope of one or more

claims of the Patents-in-Suit.

             COUNT I FOR INFRINGEMENT OF U.S. PATENT NO. 8,118,802 BY
                                 DEFENDANT

       49.      The allegations of paragraphs 1-48 are realleged and incorporated herein by

reference.

       50.      The use of Wockhardt’s generic Naropin® product is covered by one or more

claims of the ‘802 Patent.

       51.      The commercial manufacture, use, offer for sale, sale, marketing, distribution,

and/or importation of Wockhardt’s generic Naropin® product would infringe one or more claims

of the ‘802 Patent.

       52.      Defendants have infringed the ‘802 Patent by, individually and/or in concert,

submitting and maintaining Wockhardt’s ANDA before the FDA seeking approval to market

Defendants’ generic Naropin® product before the expiration of the ‘802 Patent.




                                                  10
ACTIVE/101482095.1
Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 11 of 14 PageID: 11



          53.   Upon information and belief, Defendants actively and knowingly caused to be

submitted, assisted with, participated in, encouraged, contributed to, aided and abetted, and/or

directed the submission and maintenance of Wockhardt’s ANDA to the FDA.

          54.   Defendants induced the infringement of the ‘802 Patent by, individually and/or in

concert, actively and knowingly aiding and abetting the preparation, submission, and maintenance

of Defendant’s ANDA with the Paragraph IV Certification and the preparation to sell Defendants’

generic Naropin® product in the United States.

          55.   Defendants were aware of the ‘802 Patent when engaging in these knowing and

purposeful activities and were aware that filing Wockhardt’s ANDA with the Paragraph IV

Certification with respect to the ‘802 Patent constituted an act of infringement of the ‘802 Patent.

          56.   Use of Defendants’ generic Naropin® product in accordance with and as directed

by Wockhardt’s proposed labeling for that product would infringe one or more claims of the ‘802

Patent.

          57.   Upon information and belief, Defendants, individually and/or in concert, intend to

engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or importation of

Defendants’ generic Naropin® product with its proposed labeling immediately and imminently

upon approval of Defendant’s ANDA.

          58.   Upon information and belief, Defendants, individually and/or in concert, plan and

intend to, and will, actively induce infringement of the ‘802 Patent when Wockhardt’s ANDA is

approved, and plan and intend to, and will, do so immediately and imminently upon approval.

          59.   Upon information and belief, Defendants know that Defendants’ generic Naropin®

product and the proposed labeling for Defendant’s generic Naropin® product are especially made

or adapted for use in infringing the ‘802 Patent and that Defendants’ generic Naropin® product



                                                 11
ACTIVE/101482095.1
Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 12 of 14 PageID: 12



and the proposed labeling are not suitable for substantial noninfringing use. Upon information

and belief, Defendants plan and intend to, and will, contribute to the infringement of the ‘802

Patent immediately and imminently upon approval of Wockhardt’s ANDA.

          60.   The foregoing actions by Defendants constitute and/or would constitute

infringement of the ‘802 Patent, active inducement of infringement of the ‘802 Patent and/or

contribution to the infringement by others of the ‘802 Patent.

          61.   Upon information and belief, Defendants acted without a reasonable basis for

believing that they would not be liable for infringing the ‘802 Patent, actively inducing

infringement of the ‘802 Patent, and/or contributing to the infringement by others of the ‘802

Patent.

          62.   Fresenius will be substantially and irreparably harmed by Defendants’ infringing

activities unless the Court enjoins those activities. Fresenius will have no adequate remedy at law

if Defendants are not enjoined from the commercial manufacture, use, offer to sell, sale in, and

importation into the United States of Defendants’ generic Naropin® product.

          63.   Defendants’ activities render this case an exceptional one, and Fresenius is entitled

to an award of its reasonable attorney fees under 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

          WHEREFORE, Fresenius respectfully requests the following relief:

          a.     a judgment that the ‘802 Patent is valid and enforceable;

          b.     a judgment that Wockhardt’s submission of the ANDA No. 206320, was an act of

infringement of one or more claims of the ‘802 Patent and that the making, using, offering to

sell, selling, marketing, distributing, or importing of Defendants’ generic Naropin® product prior

to the expiration of the ‘802 Patent will infringe, actively induce infringement and/or contribute

to the infringement of one or more claims of the ‘802 Patent;

                                                  12
ACTIVE/101482095.1
Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 13 of 14 PageID: 13



        c.       an Order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of

any FDA approval of ANDA No. 206320 or any product the use of which infringes the ‘802

Patent, shall be a date that is not earlier than the expiration of the ‘802 Patent;

        d.       an Order pursuant to 35 U.S.C. § 271(e)(4)(B) permanently enjoining Defendants

and all persons acting in concert with Defendants from commercially manufacturing, using,

offering for sale, selling, marketing, distributing, or importing Defendants’ generic Naropin®

product, or any product the use of which infringes the ‘802 Patent, or inducing or contributing to

the infringement of the ‘802 Patent until after the expiration of the ‘802 Patent;

        e.       an Order pursuant to 35 U.S.C. § 283 permanently enjoining Defendants and all

persons acting in concert with Defendants from commercially manufacturing, using, offering for

sale, selling, marketing, distributing, or importing Defendants’ generic Naropin® product, or any

product or compound the use of which infringes the ‘802 Patent, or inducing or contributing to

the infringement of the ‘802 Patent, until after the expiration of the ‘802 Patent;

        f.       an Order enjoining Defendants and all persons acting in concert with Defendants

from seeking, obtaining, or maintaining approval of Wockhardt’s ANDA No. 206320 before the

expiration of the ‘802 Patent;

        g.       an award of Fresenius’s damages or other monetary relief to compensate

Fresenius if Defendants engage in the commercial manufacture, use, offer to sell, sale or

marketing or distribution in, or importation into the United States of Defendants’ generic

Naropin® product, or any product or compound the use of which infringes the ‘802 Patent, or the

inducement or contribution of the foregoing, prior to the expiration of the ‘802 Patent in

accordance with 35 U.S.C. § 271(e)(4)(C);




                                                  13
ACTIVE/101482095.1
Case 2:19-cv-20383-JMV-JAD Document 1 Filed 11/15/19 Page 14 of 14 PageID: 14



        h.       a judgment that this is an exceptional case and awarding Fresenius its attorneys’

fees under 35 U.S.C. § 285;

        i.       an award of Fresenius’s reasonable costs and expenses in this action; and

        j.       an award of any further and additional relief to Fresenius as this Court deems just

and proper.

Dated: November 15, 2019                            Respectfully submitted,

                                                    /s/ Eric I. Abraham
                                                        ERIC I. ABRAHAM

                                                    HILL WALLACK LLP
                                                    21 Roszel Road
                                                    Princeton, New Jersey 08543
                                                    (609) 924-0808
                                                    (609) 452-1888 (Fax)
                                                    Email: eia@hillwallack.com

                                                    OF COUNSEL:

                                                    Daryl L. Wiesen, Esq.
                                                    John T. Bennett, Esq.
                                                    Samuel Sherry, Esq.
                                                    GOODWIN PROCTER LLP
                                                    100 Northern Avenue
                                                    Boston, MA 02210
                                                    (617) 570-1000
                                                    (617) 523-1231 (Fax)
                                                    Email: DWiesen@goodwinprocter.com
                                                    Email: JBennett@goodwinprocter.com
                                                    Email: SSherry@goodwinprocter.com

                                                    Attorneys for Plaintiffs
                                                    Fresenius Kabi USA, LLC
                                                    and Fresenius Kabi Deutschland GmbH




                                                  14
ACTIVE/101482095.1
